SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Cenveo, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: March 30, 2011 Dear Fellow Shareholders: I would like to extend a personal invitation for you to join us at our Annual Meeting of Shareholders which will be held on Wednesday, May 4, 2011, at 12:00 noon at the Hilton Stamford Hotel, One First Stamford Place, Stamford, Connecticut 06902.I look forward to your attendance either in person or by proxy. We are again holding our annual meeting in Stamford.We have found that holding our meeting locally is much more economical than locations in New York City.This year’s location is very close to the Stamford train station for shareholders traveling from beyond the immediate area.We are encouraging all of our shareholders to join us for this important meeting.As I did last year, I plan to give a full business presentation to those attending our annual meeting.I plan to discuss our business platform and our overall strategic business plan and our growth plans including our recent acquisitions, most notably our recent purchase ofMeadWestvaco’s Envelope Product Group. Also, our field operating presidents and other senior managers will be available to meet with investors during our Q&A session after my presentation.I look forward to meeting with you and discussing our prior results and positive outlook for our future.Your vote is important.I encourage you to sign and return your proxy card so that your shares will be voted at the meeting.Thank you. Robert G. Burton, Sr. Chairman and Chief Executive Officer Cenveo, Inc. 201 Broad Street One Canterbury Green Stamford, CT 06901 (203) 595-3000 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND PROXY STATEMENT To Our Shareholders: On May 4, 2011, Cenveo, Inc. will hold its 2011 annual meeting of shareholders at the Hilton Stamford Hotel, One First Stamford Place, Stamford, Connecticut 06902.The meeting will begin at 12:00 noon Eastern Time. Shareholders who owned shares of our common stock at the close of business on March 10, 2011 may attend and vote at the meeting. We ask that all shareholders be present at the meeting in person or by proxy so that we have a quorum. At the meeting, you will be asked to: 1. Elect five directors for terms expiring at the 2012 annual meeting of shareholders; 2. Ratify the selection of Grant Thornton, LLP by the Board’s audit committee as our independent auditors for 2011; 3. Approve, by a non-binding, advisory vote, 2010 compensation paid to the Company’s named executive officers; 4. Recommend, by a non-binding, advisory vote, the frequency of future advisory votes on executive compensation; and 5. Attend to any other business properly presented at the meeting or any adjournment thereof. We do not know of any other business that will come before the meeting. In order to vote without attending the meeting, you may sign and date the enclosed proxy card and return it in the postage prepaid envelope. A copy of our 2010 Annual Report is enclosed. This notice and proxy statement, the proxy card and the 2010 Annual Report are being mailed on or about March 30, 2011. By Order of the Board of Directors, Ian R. Scheinmann Senior Vice President, Legal Affairs Stamford, Connecticut March 30, 2011 YOUR VOTE IS IMPORTANT TO CENVEO. Regardless of whether you plan to attend the meeting in person, we urge you to vote in favor of each of the proposals as soon as possible. PROXY STATEMENT TABLE OF CONTENTS PROPOSALS TO BE VOTED ON 1 NOMINEES FOR THE BOARD OF DIRECTORS 4 GOVERNANCE, BOARD COMMITTEES AND BOARD COMPENSATION 6 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 11 EXECUTIVE OFFICERS 13 COMPENSATION OF EXECUTIVE OFFICERS 14 EQUITY COMPENSATION PLAN INFORMATION 25 REPORT OF THE AUDIT COMMITTEE 28 INDEPENDENT PUBLIC AUDITORS 30 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS & CERTAIN CONTROL PERSONS 31 OTHER INFORMATION 32 QUESTIONS AND ANSWERS 33 PROPOSALS TO BE VOTED ON Proposal 1—Election of Directors Five directors will be elected this year for terms expiring in 2012. The nominees for election are: Robert G. Burton, Sr. Dr. Mark J. Griffin Gerald S. Armstrong Robert B. Obernier Leonard C. Green Each nominee is currently serving as a director of Cenveo. Each person elected as a director will serve until the 2012 annual meeting of shareholders or until such director’s successor has been elected and qualified or such director’s earlier resignation or removal. Assuming a quorum is present, the five nominees receiving the most affirmative votes at the meeting will be elected as directors. Consequently, any shares not voted at the meeting, whether by abstention, broker non-votes or otherwise, will have no effect on the election of directors. If any of the nominees should unexpectedly decline or become unable to serve, the proxies we are soliciting may be voted for a substitute nominee, or the Board may reduce the number of directors to be elected. Shareholders may not cumulate their votes when electing directors. Brief biographies of the director nominees are included beginning on page 4.These biographies include their age, business experience for at least the last five years and the names of publicly held and certain other corporations and organizations of which they are also directors or have been directors in the last five years. Each director nominee has served as a director of Cenveo since September 12, 2005, with the exception of Mr. Armstrong who has been a director since December 31, 2007. The Board recommends a vote FOR election of these five director nominees. Proposal 2—Ratification of Selection of Independent Auditors Our audit committee has selected the firm of Grant Thornton, LLP (“Grant Thornton”) as our independent auditors for 2011. Neither Cenveo’s governing documents nor applicable law requires shareholder ratification of the appointment of our independent auditors. However, the audit committee has recommended, and the Board of Directors has determined as a matter of good corporate practice, to submit the appointment of Grant Thornton to the shareholders for ratification. If the shareholders fail to ratify the appointment, the audit committee will reconsider whether or not to retain Grant Thornton. Even if the shareholders ratify the appointment, the audit committee has the discretion to change the independent auditors at any time. Additional information can be found onpage 30.The selection of our independent auditors will be ratified if the votes in favor of ratification exceed the votes against.Abstentions and broker non-votes will have no effect on this proposal. The Board recommends a vote FOR ratification of Grant Thornton as our independent auditor for 2011. - 1 - Proposal 3—Say-on-Pay Pursuant to Section 14A of the Securities Exchange Act adopted under the recently enacted Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”), the shareholders of Cenveomay cast an advisory and non-binding vote at the Annual Meeting with respect to the compensation of our named executive officers as disclosed in this proxy statement in accordance with SEC rules. This proposal is set forth in the following resolutions: RESOLVED, that the compensation paid to the Company’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the Compensation Discussion and Analysis, compensation tables and narrative discussion, is hereby APPROVED. As described more fully in the Compensation Discussion and Analysis, the Compensation Committee believes that our compensation policies, which set forth clear and simple objectives, will yield long term increases in shareholder value. Our objectives are: 1.
